Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The species election is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Oh on July 25, 2022.
The application has been amended as follows: 
In claim 46, the following “
    PNG
    media_image1.png
    234
    582
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    327
    813
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    450
    796
    media_image3.png
    Greyscale
” has been replaced with 
“ 
    PNG
    media_image4.png
    207
    394
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    34
    446
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    377
    798
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    437
    782
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    33
    657
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    29
    212
    media_image9.png
    Greyscale
.” in claim 46.

In claim 52, the following has been removed from the claim “wherein the compound has the formula

    PNG
    media_image10.png
    406
    702
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    154
    692
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    426
    788
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    55
    660
    media_image13.png
    Greyscale
”.

In claims 54 and 56, the phrase “W2 is N” has been replaced with “W2 is CR4” in line 3.

Claim 55 has been replaced with the following: “The method of claim 46, wherein the compound is selected from the group consisting of: 


    PNG
    media_image14.png
    807
    794
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    1031
    849
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    1096
    796
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    958
    813
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    416
    633
    media_image18.png
    Greyscale
”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 46-49, 52, 54-61, 63-75 and 77-81 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
The present application is a continuation of application 15978856, which is currently abandoned, which is a continuation of application 15496460, which is also currently abandoned, which is a continuation of application 14728127, which is also currently abandoned, which is a divisional of application 13391254, currently U.S. 9085560.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624